DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bandhauer et al. (US 2013/0316198 A1) in view of Berdichevsky et al. (US 7,433,794 B1).
Regarding claim 1, Bandhauer discloses a safety auxiliary system (battery management system with thermally integrated fire suppression, see Title, Abstract, Fig. 1-3), operatively coupled to a modular battery having a number of modules, each module provided with a plurality of cells, and a battery management system designed for managing the operation of the number of modules, said safety auxiliary system being configured to operate in addition to, and in cooperation with, said battery management system (Battery management system of Bandhauer is considered capable of being operatively coupled in the manner recited in the preamble.) and comprising: 
a first subsystem, configured to detect conditions indicative of a thermal runaway in any one module of said number of modules and to manage said thermal runaway, intervening locally on said any one module to cool the corresponding cells so that the thermal runaway is not propagated (fire suppression system 216 detects various events in the lithium ion battery module or pack and the lithium ion batteries, enables remedial action using the fire suppression system [0033]); and 
a second subsystem, cooperating with, and operatively coupled to, the first subsystem, configured to manage gas present in the any one module associated with the thermal runaway, preventing leaking thereof in an environment where said modular battery is located (gas venting system 212 [0032]), 
wherein said first subsystem comprises a first electronic control unit for each module of said number of modules, so as to receive an alarm signal (Sal) upon detection of said conditions indicative of the thermal runaway in the corresponding any one module (battery management system includes RFID receiver [0032]-[0034]). 
However, Bandhauer does not disclose said second subsystem comprises a second electronic control unit distinct from, and operatively coupled to, said first electronic control unit through a communication connection.
Berdichevsky discloses mitigation of propagation of thermal runaway in a multi-cell battery pack (Title, Abstract) comprising separate electronic control units: a vehicle management system 36 which is an onboard computer that monitors, controls and coordinates various systems including heat and fumes that may be vented from the ESS enclosure and a battery safety monitor 40 that is a watch dog computer in the ESS 12 that will communicate with the vehicle management system 36 (C9/L56-C10/L39).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007). 
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.   
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 
Further regarding claim 1, the instant claim recites a “safety auxiliary system” and not a system including the safety auxiliary system nor a modular battery.  As such, limitations in claim 1 directed to the modular battery or any of its components (i.e., module(s) and/or cell(s)) to which the safety auxiliary system of claim 1 is “operatively coupled to” as described in the preamble, statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02, §2112.02 and 2114-2115.
Regarding claim 12, modified Bandhauer discloses all of the claim limitations as set forth above.  Further regarding claim 12, the instant claim recites a “safety auxiliary system” and not a system including the safety auxiliary system nor a modular battery.  As such, limitations in claim 12 directed to the modular battery or any of its components (i.e., module(s) and/or cell(s)) to which the safety auxiliary system of claim 1 is “operatively coupled to” as described in the preamble, statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02, §2112.02 and 2114-2115.
Regarding claim 13, modified Bandhauer discloses all of the claim limitations as set forth above.  Bandhauer further discloses a battery having a number of modules, each provided with a plurality of cells (battery pack, see Abstract), comprising a safety auxiliary system according to claim 1 (see rejection of claim 1 above).
Regarding claim 14, modified Bandhauer discloses all of the claim limitations as set forth above.  Bandhauer further discloses the battery comprises a rechargeable Lithium battery ([0025]).
	Regarding claim 15, modified Bandhauer discloses all of the claim limitations as set forth above.  Bandhauer further discloses an underwater vehicle (submarines [0018]) comprising a battery having a number of modules, each module of the number of modules provided with a plurality of cell and the safety auxiliary system according to claim 1 (see rejection of claim 1 above).

Allowable Subject Matter
Claims 2-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The invention is drawn to a system comprising, among other things, the first subsystem comprising an inlet electrovalve coupled by a common manifold electronically controlled by said first electronic control unit, an outlet electrovalve electronically controlled by said first electronic control unit, a group of sensors providing detection signals indicative of thermal runaway and the second subsystem comprising an outlet manifold, a gas accumulation tank and a discharge electrovalve.
The closest prior art of record is Bandhauer et al. (US 2013/0316198 A1) which discloses a first subsystem (fire suppression system 216 detects various events in the lithium ion battery module or pack and the lithium ion batteries, enables remedial action using the fire suppression system [0033]); and a second subsystem (gas venting system 212 [0032]) and Berdichevsky et al. (US 7,433,794 B1) which discloses separate electronic control units configured to monitors, controls and coordinates various systems (Title, Abstract, C9/L56-C10/L39).  However, the closest prior art, alone or in combination, fail to teach or suggest the claimed first and second subsystems above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937. The examiner can normally be reached M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        5/21/2022